Citation Nr: 0208674	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  95-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right leg, with fracture of the right 
fibula, lower 1/3, muscle group XI, currently rated as 30 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound with right foot involvement, 
muscle group X.

3.  Entitlement to an increased (compensable) rating for 
limitation of motion of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a May 1997 decision, the Board 
remanded the issues noted on the title page of this decision 
to the RO for additional development of the record. 

Although the issue of entitlement to service connection for 
degenerative arthritis of the hips was also originally in 
appellate status, this benefit was granted by the RO in a 
January 2001 rating decision.  

Finally, the Board notes that the August 2000 and January 
2001 supplemental statements of the case incorrectly listed 
the right ankle issue as entitlement to an evaluation in 
excess of 10 percent for limitation of motion of the right 
ankle.  A review of the rating actions of record, including 
the January 2001 rating action, demonstrates that the 
veteran's service-connected right ankle disability has been 
consistently evaluated as noncompensable since he initiated 
this claim and the RO has continually denied entitlement to 
an increased evaluation.  Thus, the issue is as stated on the 
title page of this decision.  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound to the right leg, with fracture of the right fibula, 
lower 1/3, muscle group XI, are productive of no more than 
severe disability of the muscles.  

2.  The veteran's service-connected residuals of a gunshot 
wound with right foot involvement, muscle group X, are 
productive of no more than slight disability of the muscles.

3.  The veteran suffers marked limitation of motion of the 
right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for service-connected residuals of a gunshot wound to 
the right leg, with fracture of the right fibula, lower 1/3, 
muscle group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (2001); 38 C.F.R. §§ 4.55, 4.56 (1996).  

2.  The criteria for entitlement to a compensable rating for 
service-connected residuals of a gunshot wound with right 
foot involvement, muscle group X, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.14, 4.55, 4.56, 4.73, Diagnostic Code 5310 (2001); 
38 C.F.R. §§ 4.55, 4.56 (1996).

3.  The criteria for entitlement to a 20 percent rating for 
service-connected limitation of motion of the right ankle 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, including the report of VA examination 
conducted pursuant to the May 1997 remand, as well as VA 
outpatient treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluations.  The discussions in 
the rating decision and statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that in a March 1946 
rating action, the RO granted entitlement to service 
connection for residuals of a compound, comminuted fracture 
to the lower 1/3 of the right fibula; multiple incised 
cicatrices of the right leg; residuals of perforating wounds 
to the lower 1/3 leg; and residuals of a penetrating wound to 
the right thigh and right forearm.  The veteran subsequently 
sought entitlement to increased evaluations of his service-
connected disabilities.

Upon VA examination of the bones dated in July 1993, the 
veteran denied experiencing pain in the right forearm, right 
thigh, or right leg.  His main problem was noted as 
difficulty in walking as he had lost mobility in the ankle 
requiring a shoe lift and use of a cane for walking.  It was 
noted the veteran could walk about half an hour without 
experiencing significant discomfort.  Physical examination 
revealed a three quadrant each external shoe lift as well as 
a thin shoe insert for elevation of the heel.  When walking 
without the shoe, the veteran was unable to bring his right 
foot to flat without hyperextending the knee.  His gait with 
shoes was fairly smooth with slightly noticeable foot slap.  
The veteran could stand on the toes but not on the heels.  

Examination of the right leg showed multiple deep but non-
tender scars, including a 19 centimeter scar along the 
anterior leg, a 20 centimeter scar on the medial aspect of 
the leg, a 17 centimeter scar on the posterior aspect of the 
leg, and a 31 centimeter scar on the lateral aspect of the 
leg.  Except for the anterior scar, there was marked scarring 
with loss of tissue and mild erythema in the lower 1/3 of the 
leg.  These scars were markedly adherent to the lower part of 
the gastroc and tendon Achilles muscle.  There was no muscle 
herniation.  The ankle was at 15 degrees plantar flexion in 
the resting position with further dorsiflexion for no more 
than 5 degrees and plantar flexion for 10 degrees.  Inversion 
and eversion were mildly limited.  The veteran was able to 
flex and extend his toes.   There was diffuse mild to 
moderate hypesthesia in both lower legs which was more marked 
on the right side, especially the scars.  The scar on the 
right thigh was about nine centimeters long, well healed and 
nonadherent.  There were other multiple vertical scars on the 
forearm, which were sustained during surgery following an 
automobile accident.  Elbow extension was mildly limited, but 
there was no loss of strength or dexterity in the right hand.  
Radiological examination of the right leg revealed an old 
fracture of the fibula and metallic fragments present in the 
soft tissue of the calf.  Radiological examination of the 
right elbow and forearm revealed old fractures of the radius 
and ulna as well as extension of the ulnar intramedullary rod 
into the soft tissue proximally.  There was a heterotopic 
bone posteriorly at the old fracture site.  Impressions of 
residual of right leg bullet injury with a history of 
fracture of the lower 1/3 of the fibula and maybe ischemic 
necrosis with possible compartmental syndrome, history of 
shrapnel wound in the right thigh with little residual 
changes except for benign scar, and history of shrapnel wound 
in the right forearm accompanied by mild loss of elbow 
extension were noted.  The examiner commented that the 
veteran had multiple scars, many of which were adherent and 
he was quite scarred in the lower 1/3 of the leg, especially 
posteriorally.  He had marked loss of ankle range of motion, 
which might be due to post traumatic ankle joint degenerative 
changes and tight heel cords.  His sensation was noted as 
mild to moderately affected, but this could be compounded by 
his diabetes mellitus.  The examiner also commented that the 
veteran's right forearm injury was later followed by an auto 
accident requiring open reduction internal fixation in the 
forearm bone which made it difficult to determine whether 
loss of elbow extension was from the shrapnel wound or the 
auto accident.  

VA outpatient treatment records dated in 1993 demonstrate 
relevant complaints of swollen ankles and swelling in the 
left leg.  The veteran was prescribed compression stockings.  

Upon VA examination of the joints dated in February 1994, it 
was noted the veteran was able to stand without the use of a 
cane or crutch, but he felt unsteady on his feet.  Physical 
examination revealed that the veteran walked in a delayed 
halting fashion without his special shoes because of the fact 
that he had an equinal varus deformity of the right foot and 
could not get his heel down satisfactorily.  There was a 
linear scar on the anterior aspect of his right thigh with 
some loss of the underlying anterior belly of the quadriceps 
muscle.  He had good function of the quadriceps muscle.  The 
scar itself was well healed, non-tender, and measured three 
to four inches in length.  There was a small scar noted on 
the right forearm from a gunshot wound during World War II.  
The scar measured about 1.5 inches in length and ran 
transversely.  It had no functional consequence.  The 
examiner noted the veteran had been in a serious automobile 
accident in 1966 and suffered multiple injuries of his right 
forearm for which there were other scars present.  
Examination of the right lower extremity revealed no loss in 
length of the lower extremity as measured from the 
anterior/superior ileac spine to the medial malleolus.  There 
was an equinus deformity noted, because of extensive scarring 
on the posterior aspect of the right calf with a skin graft.  
Pedal pulses were present and sensation was normal.  There 
was limitation of motion to the ankle in that dorsiflexion of 
the foot was not possible.  The foot was held in an equinus 
deformity position, which could be corrected with passive 
motion to almost a right angle on the leg.  There was 
extensive scarring noted in a circumferential fashion of the 
right leg, with three scars, each measuring about eight 
inches in length and coursing down the antral lateral, the 
antral medial, and posterior aspect of the right calf.  All 
scars were well healed and nontender.  There was a grafted 
area measuring about the size of the examiner's palm on the 
posterior aspect of the right leg which contributed to the 
scarring.  The examiner opined that the veteran's hip 
functional defect was related to his serious ankle deformity.  

An October 1994 addendum to the February 1994 VA examination 
report indicates severe anatomical and functional deformity 
in the right ankle resulting in equinas deformity and 
degenerative arthritis of both hips.  The examiner concluded 
that the veteran's functional impairment in walking could be 
contributed to those combined factors.  

Upon VA examination of the joints dated in June 1997, the 
veteran complained of pain with swelling and decreased range 
of motion in the right ankle.  It was also noted the veteran 
had a leg length discrepancy and had to wear a built-up shoe 
on the right side for ambulation.  The veteran reported right 
ankle tightness as well as hamstring tightness while doing 
activities.  He reported increased pain with prolonged 
sitting and prolonged standing in his right ankle and right 
hip.  The veteran denied any tingling and numbness in his 
toes at the present time, but did have those symptoms in the 
past.  The veteran denied any gross limitation in his 
activities of daily living, but stated that he needed to 
pursue his activities at a slower pace secondary to 
instability during standing.  The examiner noted x-rays 
showing an old fibula fracture and persistent metallic 
fragments in the right lower extremity as well as 
calcification of the tibiofibular joint in the right ankle 
with soft tissue loss in the calf and metallic fragments 
present.  Physical examination revealed the veteran needed to 
use a straight cane for balance and support.  The veteran's 
gait showed right hip hiking secondary to leg length 
discrepancy.  The veteran walked on his toes to accommodate 
for the discrepancy.  Examination of the lower extremities 
showed right-sided soft tissue loss in the calf and lateral 
aspect of the lower leg.  There were several well-healed 
incision lines measuring 18.5 centimeters on the right 
anterior shin, 27.5 centimeters with tissue loss on the right 
medial aspect of the leg, 30.5 centimeters with a moderate 
amount of soft tissue loss on the right lateral aspect of the 
left, 25 centimeters with soft tissue loss on the right 
posterior calf, 10.5 centimeters with minimal soft tissue 
loss on the right anterior thigh, and 20 centimeters on the 
right lateral area of the thigh.  There was decreased 
sensation in dorsalis pedis pulses on the right dorsum of the 
foot.  There was also moderate swelling in both ankles and in 
the right knee.  There was no increased temperature 
bilaterally.  Strength testing on the right was 4-/5 
throughout.  Range of motion in the right ankle showed 
dorsiflexion limited to five degrees and plantar flexion to 
15 degrees.  There were tight heel cords present at the 
ankle.  There was muscle loss in the right calf measuring 
about two centimeters.  There was also muscle loss in the 
right thigh, which measured 26 centimeters; the left thigh 
measured 39 centimeters.  Right leg length measured 85 
centimeters and left leg length measured 87 centimeters.  
There was obvious shortening of the right lower extremity on 
visual examination.  Reflexes at the knees were 2+, but 
unobtainable at the right ankle.  Sensation was decreased in 
all dermatomes on the right lower extremity, more so on the 
incision lines.  Examination of the right thigh showed 
limited internal and external rotation.  There was pain on 
external rotation.  An impression of status post injuries 
sustained to the right lower extremity during active service 
with right leg length loss secondary to injury, secondary to 
restricted range of motion of the right ankle secondary to 
injury with associated right hip limitation of motion was 
noted.  In an addendum, the examiner opined that it was as 
likely as not that the service-connected leg injuries caused 
the veteran's bilateral hip complaints.  It was also noted 
that incoordination and fatigue were not noted during the 
examination.  

Upon VA examination of the joints dated in October 2000, the 
examiner noted the claims folder had been reviewed in its 
entirety.  The veteran complained of dull pain in the right 
leg and reported that it felt weak occasionally.  The veteran 
reported using a walker for assistance and that his leg 
tended to give way.  It was noted that there was no swelling, 
heat, or locking.  It was also noted that weather did not 
seem to aggravate his extremities, but the veteran did report 
some lack of endurance.  He reported becoming out of breath 
rather easily.  The examiner opined that this would be normal 
for the veteran's age group.  The veteran was able to handle 
his personal hygiene and to walk very short distances with 
the use of a walker.  He could stand for very short 
intervals.  It was noted the veteran did not try to navigate 
stairs and did not have any flare-ups.  

Physical examination revealed a longitudinal scar over the 
anterior aspect of the right proximal thigh which was 11 
centimeters in length.  The scar was well healed and showed 
no evidence of infection.  The examiner stated there did not 
appear to be any muscular loss of the thigh.  The scar was 
noted as the same color as the surrounding skin and smooth in 
texture without elevation, depression, tenderness, or 
adherence.  The scar was noted as not disfiguring and without 
ulceration or drainage.  Further examination of the leg 
revealed multiple scars, including a 28-centimeter anterior 
scar, a 27-centimeter posterior medial scar, and a 29-
centimeter posterior scar.  It was noted that the wound 
obviously required skin grafting at the distal portion 
between the posterior medial and posterior scars and the scar 
donor site was off the anterior aspect of the left thigh.  
The examiner noted the veteran had significant muscle loss of 
the anterior and posterior compartments of the right leg.  
The scars were noted to be of the same coloring as the 
surrounding skin, smooth in texture, and without evidence of 
inflammation, edema, or keloid formation.  

Physical examination of the right ankle showed a flexion 
contraction of the plantar flexion.  It was noted that the 
veteran had a very small amount of motion.  He could 
dorsiflex the right ankle from the flexed position at 25 
degrees contracture and was able to plantar flex 15 degrees 
past the contracted ankle plantar flexion.  There was no 
inversion or eversion of the right ankle.  There were no 
gross deformities of the ankle and he had good medial and 
lateral stability.  There did not appear to be any sensory 
deficit in the right foot.  

Physical examination of the right knee showed no evidence of 
effusion or crepitus, and good stability.  The veteran could 
flex the knee to 120 degrees with ease and he could flex the 
right hip 135 degrees with ease.  The veteran was able to 
fully extend the knee to zero degrees, abduction was possible 
to 30 degrees and adduction was possible to 10 degrees.  
Diagnosis of status post gunshot wound injuries to the right 
thigh and right leg, resulting in flexion contracture of the 
right ankle, resulting in loss of dorsiflexion at the point 
where the veteran required a heel lift in his right shoe of 
one inch before proper ambulation was noted.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Service-connected Muscle Injuries

The veteran's residuals of gunshot wounds are evaluated 
pursuant to the criteria contemplating muscle injuries.  The 
Board acknowledges that certain provisions in the Schedule 
for Rating Disabilities dealing with muscle injuries were 
amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
during the pendency of the veteran's appeal.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating 
claims must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet. App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(a)  Slight (insignificant) disability of 
muscles.  

     Type of injury.  Simple wound of muscle 
without debridement, infection or effects of 
laceration.  

     History and complaint.  Service department 
record of wound of slight severity or 
relatively brief treatment and return to duty.  
Healing with good functional results.  No 
consistent complaint of cardinal symptoms of 
muscle injury or painful residuals. 

     Objective findings.  Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic 
fragments. 

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosing 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "revised rating criteria"), the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2001).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the new rating criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (2001).

Although not determinative to the outcome of the present 
appeal, the Board notes that in Rhodan v. West, 12 Vet. App. 
55 (1998), the United States Court of Appeals for Veteran's 
Claims (Court) emphasized that where compensation is awarded 
or increased "pursuant to any Act or administrative issue, 
the effective date of such an award or increase . . . shall 
not be earlier than the effective date of the Act or 
administrative issue."  Id. at 57; citing 38 U.S.C.A. 
§ 5110(g).  In short, the Court found that this rule 
prevented the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
Accordingly, in the present case, even if an increased rating 
were to be granted pursuant to the amended version of the 
regulations, if such were warranted, the effective date of 
that increase could not be prior to the effective date of 
that law change, or July 3, 1997. 

38 C.F.R. § 4.73, Diagnostic Code 5310, contemplates injuries 
to muscle group X, Function: movements of forefoot and toes; 
propulsion thrust in walking.  Intrinsic muscles of the foot:  
Plantar: (1) Flexor digitorum brevis; (2) abductor hallucis; 
(3) abductor digiti minimi; (4) quadratus plantea; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei.  Other important plantar structures:  
Plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes.  A noncompensable 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability.  

Diagnostic Code 5310 also contemplates Dorsal:  (1) Extensor 
hallucis brevis; (2) extensor digitorum brevis.  Other 
important dorsal structures: cruciate, crural, deltoid, and 
other ligaments; tendons of long extensors of toes and 
peronei muscles.  A noncompensable evaluation is assigned for 
slight disability, a 10 percent evaluation is assigned for 
moderate disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability.  

38 C.F.R. § 4.73, Diagnostic Code 5311 contemplates injuries 
to muscle group XI, Function: Propulsion, plantar flexion of 
foot (1) stabilization of arch (2, 3); flexion of toes (4, 
5); Flexion of knee (6).  Posterior and lateral crural 
muscles, and muscles of the calf: (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  A noncompensable evaluation is assigned for 
slight disability, a 10 percent evaluation is assigned for 
moderate disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability.  

In regard to the service-connected residuals of a gunshot 
wound to the right leg, with fracture of the right fibula, 
lower 1/3, muscle group XI, the Board concludes that an 
evaluation in excess of 30 percent is not warranted under 
either the old or the revised criteria.  The veteran's 
disability is currently rated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311, which is 
the highest rating assigned for this disability under the 
schedular criteria and contemplates severe disability of 
muscle group XI.  The Board recognizes that the veteran has 
extensive scarring in this area due to his service-connected 
wounds; however, the medical evidence demonstrates that the 
scars are well-healed without evidence of tenderness, 
ulceration, inflammation, edema, or keloid formation.  In the 
absence of evidence of any symptomatology associated with the 
scars, the Board does not believe that a separate rating for 
the scars is warranted.  See generally Esteban v. Brown, 6 
Vet.App. 259 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  Thus, the Board finds no bases upon which to 
assign an evaluation in excess of 30 percent for residuals of 
a gunshot wound to the right leg, with fracture of the right 
fibula, lower 1/3, muscle group XI.  

In regard to the veteran's service-connected residuals of a 
gunshot wound with right foot involvement, muscle group X, 
this disability is currently evaluated as noncompensable 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5310.  The 
relevant medical evidence of record demonstrates no more than 
a simple wound with minimal, if any, scarring to the right 
foot area.  The medical evidence does not demonstrate loss of 
deep fascia or muscle substance, impairment of muscle tonus, 
fascial defect, or atrophy in the right foot.  Upon VA 
examination dated in July 1993, the veteran was able to flex 
and extend his toes.  The veteran's gait was fairly smooth 
with a slightly noticeable foot slap.  The veteran denied any 
tingling or numbness in the toes upon VA examination dated in 
June 1997.  An October 2000 VA examiner reported that there 
did not appear to be any sensory deficit in the right foot.  

The Board concludes that this evidence is indicative of a 
noncompensable evaluation as it demonstrates no more than 
slight disability of muscle group X in the right foot.  The 
medical evidence does not demonstrate objective findings of 
moderate loss of deep fascia or muscle substance, impairment 
of muscle tonus, definite weakness or fatigue, or loss of 
power so as to warrant the assignment of a higher evaluation 
under either the old or the revised criteria.  The Board 
recognizes that the veteran has an equinus deformity of the 
right foot due to extensive scarring on the posterior aspect 
of the right calf resulting in extensive limitation of motion 
in the right ankle.  However, that symptomatology is 
contemplated by the rating assigned for the veteran's 
service-connected limitation of motion of the right ankle.  
Thus, a separate rating under Diagnostic Code 5310 may not be 
assigned based upon that same symptomatology and functional 
impairment as it would be duplicative.  See 38 C.F.R. § 4.14, 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, 
the Board concludes that the criteria for a compensable 
evaluation for a gunshot wound with right foot involvement, 
muscle group X, have not been met.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected 
disabilities of muscle group X and XI result in marked 
interference with employment or frequent periods of 
hospitalization.  Upon VA examination dated in June 1997, the 
veteran denied any gross limitation in his activities of 
daily living, stating only that he needed to pursue his 
activities at a slower pace due to instability during 
standing.  In the absence of factors showing that application 
of the regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Limitation of Motion of the Right Ankle

The veteran's service-connected limitation of motion of the 
right ankle is currently evaluated as noncompensable pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides 
for a 10 percent evaluation for moderate limited of motion 
ankle and a 20 percent evaluation for marked limited motion 
of the ankle.  Normal ankle dorsiflexion is to 20 degrees and 
normal ankle plantar flexion is to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Following a full and thorough review of the evidence of 
record, the Board concludes that a 20 percent evaluation is 
warranted for the veteran's service-connected limitation of 
motion of the right ankle.  The medical evidence demonstrates 
a notation of marked loss of ankle range of motion upon VA 
examination dated in July 1993.  That notation is consistent 
with a February 1994 VA examination report, which notes that 
dorsiflexion of the right foot was not possible.  The 
examiner also noted the veteran's right ankle demonstrated an 
equinus deformity noted, because of extensive scarring on the 
posterior aspect of the right calf with a skin graft.  A June 
1997 VA examination demonstrates dorsiflexion in the right 
ankle was limited to five degrees and plantar flexion was 
limited to 15 degrees.  Likewise, the October 2000 VA 
examiner noted the veteran had a very small amount of motion 
in his right ankle.  The Board concludes that this evidence 
more nearly approximates to a 20 percent evaluation as it 
demonstrates marked limitation of motion of the right ankle.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.  A 
review of the evidence demonstrates findings of severe 
anatomical and functional deformity in the right ankle, but 
there are no findings of atrophy, incoordination, fatigue, or 
impaired ability to execute skilled movement smoothly.  The 
objective observations of pain on movement have been 
associated with ratable manifestations of the veteran's 
disability.  Thus, the veteran's complaints of pain on motion 
by themselves do not support the assignment of an increased 
evaluation beyond that contemplated by the schedular criteria 
for marked limited motion of the ankle.  Furthermore, the 
Board notes that, as the veteran has been assigned herein the 
maximum schedular rating available under Diagnostic Code 
5271, further evaluation of additional functional loss under 
38 C.F.R. §§ 4.40 and 4.45 is not for consideration.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 



ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right leg, with fracture 
of the right fibula, lower 1/3, muscle group XI, is not 
warranted.  Entitlement to a compensable evaluation for 
residuals of a gunshot wound with right foot involvement, 
muscle group X, is not warranted.  To this extent, the appeal 
is denied.  

Entitlement to a 20 percent evaluation for limitation of 
motion of the right ankle is warranted.  To this extent, the 
appeal is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

